Citation Nr: 0205273	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a muscle injury to 
the left axilla (latissimus dorsus), currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for a muscle injury to 
the upper back, scapula (supraspinatus, infraspinatus), 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a muscle injury to 
the left arm (triceps), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1999 and January 2001 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  A muscle injury to the left axilla (latissimus dorsus) is 
currently manifested by no more than a moderate injury to the 
non-dominant arm.

2.  A muscle injury to the upper back, scapula 
(supraspinatus, infraspinatus) is currently manifested by no 
more than moderate injury to the non-dominant side.

3.  A muscle injury to the left arm (triceps) is currently 
manifested by no more than moderate injury.



CONCLUSIONS OF LAW

1.  A muscle injury to the left axilla (latissimus dorsus) is 
no more than 20 percent disabling.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.73, Diagnostic 
Code 7805-5302 (2001).

2.  A muscle injury to the upper back scapula (supraspinatus, 
infraspinatus) is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.73, Diagnostic Code 7805-5304 (2001).

3.  A muscle injury to the left arm (triceps) is no more than 
10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.73, Diagnostic Code 7805-5306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in a June 1958 rating 
decision for residuals of a gunshot wound to the left arm and 
left posterior chest.  The disability was assigned a 10 
percent evaluation from March 1958.

In May 1998, the appellant filed a claim seeking an increased 
rating.  He alleged that use of his left shoulder had 
worsened due to his service connected injury.

The RO issued a rating decision in September 1999 that 
granted a separate evaluation for the residuals of the 
gunshot wound.  The evaluation of the residuals as one 
disability was discontinued from May 1998, the date of claim 
for an increased rating.  The following evaluations were 
assigned from May 1998: 1) muscle injury to the left upper 
shoulder (10 percent); 2) scar left scapula (noncompensable); 
3) scar left axilla (noncompensable).  The combined schedular 
evaluation was 10 percent from March 1958.  The appellant 
perfected an appeal from this decision.

The RO issued a hearing officer decision in December 2000 
that recharacterized the service connected disabilities from 
May 1998: 1) the evaluation of the residuals of the gunshot 
wound as one disability remained discontinued from May 1998; 
2) muscle injury to the left axilla (latissimus dorsus) (20 
percent); 3) muscle injury to the upper back, scapula 
(supraspinatus, infraspinatus) (10 percent); 4) muscle injury 
to the left arm (triceps) (10 percent).  The appellant 
perfected an appeal from this rating decision, and as this 
rating decision revised and thereby superceded the earlier 
decision, these are the issues under current appellate 
consideration.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the rating and hearing officer decisions, and the Statement 
of the issued during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for increased ratings.  In March 2001, 
the appellant's representative was contacted and the RO's 
actions and rationale for the decision was reviewed.  The 
appellant's claims were clarified and the appellant was given 
an opportunity to respond.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment at the VA Medical Center and 
this evidence was obtained by the RO.  Private medical 
evidence is of record.  When the appellant filed his claim in 
May 1998, the RO responded in June 1998 with a letter that 
identified all of the evidence that was being obtained.  A 
hearing was conducted before the RO in May 2000 and a 
transcript associated with the claims folder.  The appellant 
has not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in July 1998 that specifically 
addressed the question of the current level of disability 
associated with his service connected gunshot wounds.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the residuals of the gunshot wounds are rated 
by analogy to the closest related disease or injury which 
addresses not only the functions affected but the anatomical 
location and symptomatology involved.  38 C.F.R. § 4.20 
(2001).  The RO cited the diagnostic criteria for scars which 
directs rating based on limitation of function of the part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (2001).  
We note that based on the findings of range of motion below, 
evaluation under the criteria for limitation of motion of the 
arm would not afford the appellant a higher evaluation in 
light of the fact that the RO has assigned three separate 
evaluations for the residuals of this gunshot wound by rating 
under the schedule for rating muscle injuries.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5201 (2001).  Accordingly, we look 
to the limitation of function imposed by injury to the 
identified muscles or muscle groups to determine whether 
higher evaluations are warranted.

The evaluation of muscle disabilities is governed by 
38 C.F.R. § 4.56 (2001):

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:  

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.   
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 

Service medical records reveal that the appellant received a 
through and through gunshot wound on October 2, 1951 that 
penetrated his left arm and back.  There was no artery or 
nerve involvement.  On the posterior aspect of his left chest 
there was an 8x5 cm. superficial wound.  In the post axillary 
fold there was a clear 3 cm. wound.  On the lateral aspect of 
the left arm there was a 4x1 cm. superficial clean wound.  
The wounds were closed.  On October 21 1951, the wound was 
redressed and considerable swelling was found under the back 
wound.  The lowest 2 sutures were removed and a large blood 
clot was evacuated.  A Penrose drain was inserted.  On 
October 25, 1951 the wound was still draining.  On October 
29, 1951 a 1.5 cm. area of skin loss was noted over the back 
wound.  The area was clean and good granulation was 
anticipated.  Saline packs were ordered.  The wound healed 
slowly but satisfactorily thereafter and the appellant was 
discharged to duty healed and asymptomatic on November 23, 
1951.

On VA examination in April 1958, the appellant was found to 
be right-handed.  Examination failed to show any limitation 
of motion in the arms.  The scars were not keloid, not tender 
and not adherent to underlying bone.

VA Medical Center records dated in September 1997 documented 
an assessment of post-traumatic arthritis in the left 
shoulder.

In April 1998, Edwin Moreno Torres, M.D. certified that the 
appellant had on innumerable occasions, pain and limitation 
of movement in the affected area.  He was treated with 
analgesics and anti-inflammatories to alleviate pain and 
improve movement, but the appellant still complained of pain.  
On X-ray examination of the left shoulder, moderate 
degenerative changes were noted.

A VA examination was conducted in July 1998.  The appellant 
reported that pulling his shirt on or scratching his back 
precipitated his pain.  The appellant reported pain in the 
area of the scar on the left upper back and in the left arm 
scar area with radiation to the left forearm and hand.  He 
was unable to sleep on his left side and had occasional loss 
of strength in his left hand.  On physical examination of the 
left axilla, there was a 6x2 cm. scar.  On the mid-part of 
the left scapula, there was a cross-shaped scar that measured 
6x2 cm.  On the left arm near the triceps there was an 8x2 
cm. scar.  There was no tissue loss by comparison.  The left 
triceps, axilla, latissimus dorsi, supraspinatus and 
infraspinatus muscles and upper back muscles had been 
penetrated.  The scars were not tender to palpation except 
the one on the left shoulder blade.  There were adhesions on 
the left axilla and the left shoulder blade scars.  There 
were no adhesions on the scar on the left arm.  There was 
tendon damage to the left supraspinatus, deltoid, 
infraspinatus, and trapezius muscles.  He had mild weakness 
of all muscles of the left shoulder with strength 4/5.  There 
was no muscle herniation.  He could move the muscle group of 
the left arm of the shoulder independently through useful 
range of motion but with limitation due to pain.  Abduction 
was to 120 degrees with normal motion 180 degrees.  Flexion 
was to 95 degrees with normal flexion to 180 degrees.  
External and internal rotation was to 35 degrees.  There was 
moderate crepitation of the left shoulder joint.  There was 
moderate degenerative joint disease of the left shoulder by 
X-ray in April 1998.  There was definite scar formation over 
the left midback scapular area and also in the axilla.  There 
was no objective evidence of a scar on the chest area. 

The appellant testified before the RO in May 2000.  The 
appellant testified that he was hospitalized due to his 
gunshot wound for about four months.  The wound got infected 
and he had to have it opened and a clot removed.  He had salt 
packs for almost two months until the flesh came back.  Now 
he was unable to completely use his arm as he did before he 
entered the military.  The scar prevented him from doing so.  
He did not have the same mobility in the left arm as he had 
in his right arm.

X-ray examination of his left shoulder in July 2001 revealed 
generalized osteopenia and mild degenerative joint disease.  
Nerve conduction studies revealed electrodiagnostic findings 
compatible with a left C-8 radiculopathy.  The findings were 
suggestive of overimposed sensorimotor peripheral neuropathy, 
mainly demyelinating.

-muscle injury to the left axilla (latissimus dorsus)

Group II function: Depression of the arm from vertical 
overhead to hanging at the side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 act with Group III in forward and 
backward swing of arm.  Extrinsic muscles of shoulder girdle: 
(1) pectoralis major II (costosternal); (2) latissimus dorsi 
and teres major (teres major, although technically an 
intrinsic muscle is included with latissimus dorsi); (3) 
pectoralis minor; (4) rhomboid.  A severe muscle injury to 
the non-dominant arm is assigned a 30 percent evaluation.  A 
moderately severe injury or a moderate injury to the non-
dominant arm is assigned a 20 percent evaluation.  A slight 
injury to the non-dominant arm is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.73; Diagnostic Code 5302 (2001). 

This disability is currently evaluated as 20 percent 
disabling.  The preponderance of the evidence is against a 
higher evaluation, as a severe muscle injury has not been 
demonstrated.  The injury did not involve an open comminuted 
fracture with muscle or tendon damage.  Although it was a 
through and through wound, service department records showed 
that he was hospitalized for less than two months, which we 
do not find to be a prolonged period for treatment of the 
wound.  The problems related to the blood clot were resolved 
within that short period.  There is no record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, because there is silence in the record for 
approximately 40 years between the grant of service 
connection and the date the claim for an increased rating was 
filed.  The VA Medical Center records are basically silent 
for complaints related to the muscle injury with complaints 
regarding the shoulder only beginning in the 1990's.  There 
is no documented, objective evidence of inability to keep up 
with work requirements due to this injury.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track were not shown on examination.  While adhesions 
were shown, palpation did not reveal loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles did not swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicated only a mild impairment of strength.  There is no X-
ray evidence of foreign bodies.  Nerve conduction studies did 
not find abnormalities related to the muscle injury.  There 
is no visible or measurable atrophy, adaptive contraction of 
an opposing group of muscles, atrophy of muscle groups not in 
the track of the missile, or induration or atrophy of an 
entire muscle following simple piercing by a projectile.  The 
absence of most of these objective findings outweighs the 
appellant's assertions to the contrary.

-muscle injury to the upper back scapula (supraspinatus, 
infraspinatus)

Group IV function: Stabilization of shoulder against injury 
in strong movements, holding head of humerus in socket; 
abduction; outward rotation and inward rotation of arm.  
Intrinsic muscles of the shoulder girdle: (1) supraspinatus; 
(2) infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  Severe or moderately severe injury to the 
non-dominant side is assigned a 20 percent evaluation.  
Moderate injury to the non-dominant side is assigned a 10 
percent evaluation.  Slight injury to the non-dominant side 
is assigned a noncompensable evaluation.  38 C.F.R. § 4.73; 
Diagnostic Code 5304 (2001).

This disability is currently evaluated as 10 percent 
disabling.  The preponderance of the evidence is against a 
higher evaluation as most of the findings necessary to show a 
moderately severe injury to the non-dominant side have not 
been demonstrated on objective examination.  Although it was 
a through and through wound, service department records 
showed that he was hospitalized for less than two months, 
which we do not find to be a prolonged period for treatment 
of the wound.  The problems related to the blood clot were 
resolved within that short period.  There is no record of 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, because there is silence in the record for 
approximately 40 years between the grant of service 
connection and the date the claim for an increased rating was 
filed.  The VA Medical Center records are basically silent 
for complaints related to the muscle injury with complaints 
only beginning in the 1990's.  There is no documented, 
objective evidence of inability to keep up with work 
requirements due to this injury.  While entrance and exist 
scars are present, on examination there was no tissue loss by 
comparison.  Tests of strength and endurance compared with 
sound side demonstrated positive, but only mild evidence of 
weakness.  He was able to move his arm through the useful 
range of motion.  These findings are insufficient to 
establish that the disability approximates the higher rating.

-muscle injury to the left arm (triceps)

Group VI function: Extension of elbow (long head of triceps 
is stabilizer of shoulder joint).  Extensor muscles of the 
elbow: (1) triceps; (2) anconeus.  Severe injury of the non-
dominant arm is assigned a 30 percent evaluation.  Moderately 
severe injury of the non-dominant arm is assigned a 20 
percent evaluation.  Moderate injury of the non-dominant arm 
is assigned a 10 percent evaluation.  Slight injury of the 
non-dominant arm is assigned a noncompensable evaluation.  
38 C.F.R. § 4.73; Diagnostic Code 5306 (2001).

This disability is currently evaluated as 10 percent 
disabling.  The preponderance of the evidence is against a 
higher evaluation as the criteria necessary for a moderately 
severe injury have not been shown.  Although it was a through 
and through wound, service department records showed that he 
was hospitalized for less than two months, which we do not 
find to be a prolonged period for treatment of the wound.  
The problems related to the blood clot and tissue loss did 
not involve the triceps.  Entrance and exit scars are 
present, but no tissue loss by comparison is present.  Tests 
of muscle strength compared with sound side demonstrated only 
a mild loss of strength.  The absence of objective evidence 
of most of the criteria necessary for the higher evaluation 
outweighs the appellant's contention that a higher evaluation 
is warranted.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for the service 
connected muscle injuries are adequate as the case does not 
present an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  The assignment of a high combined schedular 
evaluation is recognition of substantial interference with 
employment.  However, competent, objective evidence of marked 
inference with employment due to the service connected muscle 
injuries or frequent periods of hospitalization has not been 
shown.



ORDER

An increased rating for a muscle injury to the left axilla 
(latissimus dorsus) is denied.  An increased rating for a 
muscle injury to the upper back scapula (supraspinatus, 
infraspinatus) is denied.  An increased rating for a muscle 
injury to the left arm (triceps) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

